DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, and 14-are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minneker, Jr. (US Pub No 2011/0088649).
In regard to claim 1, Minneker discloses an engine device (Abstract) including a cylinder block (13, Fig 1) having one side portion to which a flywheel (42) that is rotated integrally with a crankshaft is disposed (Paragraph 0014: “a toothed flywheel 42 that is configured for rotation about the axis 44 of the crankshaft”), the engine device being provided with a starter (50) that transmits a rotational force to the flywheel at a time of engine start (Paragraph 0014: “The gear teeth of the flywheel ring gear 46 are configured to engage with corresponding gear teeth of a starter drive pinion gear 48 of an engine mounted starter motor 50 
a flywheel housing (bellhousing 41) that accommodates the flywheel (see Figs 1 and 1A) and that includes a starter attachment pedestal (70) for attaching the starter (via mounting holes 58, best seen in Fig 3A) is attached to the one side portion (see Figs 1 and 3A), and the starter is disposed inner of an engine than the flywheel housing with respect to a left and right direction of the engine (at least some portion of the bellhousing, 41, being more “outboard” that some portion of the starter).
In regard to claim 8, Minneker discloses an engine device (Abstract) comprising:
a starter (50, Fig 1) configured to transmit a rotational force (Paragraph 0014) to a flywheel (42) disposed on a first side portion of a cylinder block (13, see Fig 1), the flywheel configured to be rotated integrally with a crankshaft (Paragraph 0014: “a toothed flywheel 42 that is configured for rotation about the axis 44 of the crankshaft”); and
a flywheel housing (bellhousing 41) that accommodates the flywheel (see Figs 1 and 1A), the flywheel housing including a starter attachment pedestal (70) configured to couple the starter (via mounting holes 58, best seen in Fig 3A) to the first side portion (see Figs 1 and 3A); and
wherein the starter is disposed inner of an engine than the flywheel housing with respect to a left and right direction of the engine (at least some portion of the bellhousing, 41, being more “outboard” that some portion of the starter).
In regard to claim 14,
a starter (50, Fig 1) configured to transmit a rotational force (Paragraph 0014) to a flywheel (42); and
a flywheel housing (bellhousing 41) configured to accommodate the flywheel (see Figs 1 and 1A) disposed on a first side of a cylinder block (13, see Fig 1), the flywheel housing comprising a starter attachment pedestal (70) configured to couple the starter (via mounting holes 58, best seen in Fig 3A) to the first side of the cylinder block (see Figs 1 and 3A); and
wherein the starter is positioned such that the starter is located closer to a crankshaft with respect to a lateral direction that is orthogonal to a longitudinal direction of the crankshaft than is an outermost portion of the flywheel housing (at least some portion of the bellhousing, 41, being more “outboard” that some portion of the starter).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Minneker, Jr. (US Pub No 2011/0088649), alone.
In regard to claims 3, 10, and 18,
Minneker discloses the device of claims 1, 8, and 14.
Minneker does not positively disclose a turbocharger or an EGR cooler (and associated piping).
However, firstly, Examiner takes Official Notice that it is very well known in the art to configure engines with turbochargers and EGR systems to increase the efficiency of the engine and reduce emmisions, and that it would have been obvious to one of ordinary skill in the art at the time the invention was made to equip the engine of Minneker thus. As to the limitations found in claim 3, that “the starter is disposed at a position overlapping neither the turbocharger lubricant pipe nor the EGR cooler when viewed from a cylinder head joining surface side”, Examiner notes that such a limitation is easily met by simply configuring the turbocharger and EGR anywhere in the engine system not vertically aligned with the starter (for example, on the other side of the engine). Simply, placing said components on either the “left” or “right” side of the engine is considered to be “‘Obvious to try’– choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” (MPEP 2141 III) and as such, would have been obvious to one of ordinary skill in the art at the time the invention was made.
In regard to claims 15 and 16,
Minneker discloses the device of claim 14.
Minneker does not positively that the cylinder block includes a housing bracket portion that extends from a second side of the cylinder block along the lateral direction, the housing bracket portion being adjacent to the first side of the cylinder block, or wherein the cylinder block further includes reinforcing ribs extending from the housing bracket portion to a sidewall of the second side of the cylinder block.
However, Minneker does already teach, in general, the elements of housing brackets and housing brackets with reinforcing ribs (housing 12, see especially Fig 3a which shows a plurality of reinforcing ribs on the bracket).
As Minneker already discloses utilizing rib-reinforced brackets to attach operational elements to the cylinder block, the basic concept of configuring with Minneker with additional brackets to allow for attaching additional elements is considered to be a simple and obvious application of a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2141 III) and as such, would have been obvious to one of ordinary skill in the art at the time the invention was made.

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Minneker, Jr. (US Pub No 2011/0088649) in view of Matsumoto et al (US Pub No 2004/0261742).
In regard to claims 4 and 19,
Minneker discloses the device of claim 1 and of claim 14.
Minneker does not positively disclose:
wherein a motor shaft center of the starter is disposed below a center of the crankshaft with respect to a direction perpendicular to a cylinder head joining surface; or
wherein a center of the starter is disposed below a center of the crankshaft with respect to a vertical direction that is perpendicular to an upper surface of the cylinder block.
However, it is well known in the art the configure starters such that their central axis is on a plane that is “vertically below” the plane on which the central axis of the crankshaft is found.
For example, see Matsumoto (especially Fig 8). Arranging the starter such that it is on a plane “vertically below” the plane of the crankshaft allows for the starter to be placed closer to the centerline of the engine, reducing the overall width of the engine assembly.
Configuring the position of the starter of Minneker slightly “downward” is considered a simple and obvious rearrangement of parts (MPEP 2144.04 VI), especially as it would not fundamentally change the operation of the elements, is a configuration already known in the art (demonstrated by Matsumoto), and would allow for a more compact engine assembly. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Minneker, Jr. (US Pub No 2011/0088649) in view of Terada et al. (US Pub No 2008/0236537).
In regard to claim 20, 
Minneker discloses the device of claim 14.
Minneker does not positively disclose an oil cooler configured to exchange heat between a lubricant and a coolant, an oil filter configured to purify a lubricant; or a bracket member coupled to the cylinder block, the bracket member configured to support the oil cooler and the oil filter.
However, it is very well known in the art to configure engines with appropriately attached oil coolers.
Terada discloses an engine. And most importantly discloses wherein the engine comprises an oil cooler (60) attached via a bracket member (“attaching portions” 61a, 61b, 61c) coupled to the cylinder block (see Paragraph 0049: “Referring to FIGS. 1 to 4, the oil cooler 60 of the water cooled type includes a cooler body, and three, as a plural number, cooler attaching portions 61a, 61b and 61c for attaching the oil cooler 60 to the front wall 21.”), such that the cooler can cool the engine oil (Paragraph 0049: “which cooling water after heat exchange with oil by the heat exchange section flows”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the engine of Minneker with an oil cooler and appropriate attaching brackets coupled to the engine, in order to be able to cool the engine oil, as taught by Terada.

Allowable Subject Matter
Claims 2, 5-7, 9, 11-13, and 17 are objected to as being dependent upon a rejected base claim, but appear they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790.  The examiner can normally be reached on Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.